 

UNITED STATES OF AMERICA - : 1:19CR054-1
Vv.
: WRIT OF HABEAS CORPUS
STEVE BRANTLEY SPENCE AD PROSEQUENDUM
THE PRESIDENT OF THE UNITED STATES:

To: Any United States Marshal

To: Sheriff Superintendent
Guilford County Jail Central Regional Hospital
Greensboro, NC Butner, NC
GREETINGS:

We command that you have the body of STEVE BRANTLEY SPENCE,
now held in custody at the Guilford County Jail, Greensboro, North Carolina,
and currently housed at the Central Regional Hospital, Butner, North
Carolina, as it is said, under safe and secure conduct before the Judge of the
United States District Court for the Middle District of North Carolina at the
United States Courthouse, 324 West Market Street, Greensboro, North
Carolina, on April 4, 2019, at 9:30 a.m., for arraignment in the case of the

United States of America v. Steve Brantley Spence, 1:19CR054-1.

Case 1:19-cr-00054-UA Document5 Filed 03/28/19 Paae 1 of 2
Case 1:19-cr-00054-UA Document16 Filed 12/18/19 Pane 1 of 2
This Writ shall remain in effect until such time as STEVE BRANTLEY
SPENCE appears before the United States District Court for the Middle
District of North Carolina.

WITNESS, the Honorable Magistrate Judge of the United States District
Court for the Middle District of North Carolina, at Greensboro, and the seal of
this Court.

This the 28‘ day of March, 2019.

/s/ L. Patrick Auld

L. Patrick Auld
United States Magistrate Judge

 

 

 

 

 

1 HEREBY. CERTIFY AND RETURN THAT | HAVE PARTIALLY (Date) Ia/G Js
7
FULLY (Date) EXECUTED THIS WRIT ON THE WITHIN NAMEL
INDIVIDUAL FROM Cuil fed Co TO USMS
INDIVIDVAL FROM TO

 

a et fe

Case 1:19-cr-00054-UA Document5 Filed 03/28/19 Paae 2 of 2
Case 1:19-cr-00054-UA Document 16 Filed 12/18/19 Pane 2? of 2
